DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5068034 A to Walter.
Regarding claim(s) 1, 6, & 11; WALTER teaches an apparatus (a modular underdrain system) for use in a filter cell for filtering water, the filter cell comprising a filter chamber including filter media separated from an underdrain chamber by the modular underdrain system, the filter cell further comprising a water injection mechanism for inputting water to be filtered into the filter chamber and further comprising water and air injection mechanisms for inputting cleaning water and air into the underdrain chamber (see Fig. 3),
the modular underdrain system (see Fig. 2-3)comprising:
a plurality of modular components (2),
each of the plurality of modular components (2) comprising a depth dimension, a width dimension, and a length dimension (see Figs. 1-3),
at least one of the plurality of modular components (2) comprising an intermediate modular component (see Fig. 1),
the intermediate modular component comprising:
a first peripheral side and a second peripheral side (see Fig. 1, annotated below),
the first peripheral side being opposite the second peripheral side along the width dimension (see Fig. 1, annotated below),
the first peripheral side comprising a first mating portion (see Fig. 1, annotated below), and
the second peripheral side comprising a second mating portion (see Fig. 1, annotated below);
an intermediate plate member (20) disposed intermediate the first peripheral side and the second peripheral side along the width dimension (see Fig. 1), the intermediate plate member (20) comprising a metering-pipe-opening (see column 4, line(s) 44-47 “The inner surfaces of the spacer 18 and the top wall 20 formed by a hole for placement of the cylindrical stem 12, are threaded to accept the threads at the top of the threaded stem 12.”); and
a metering pipe (12) comprising a distributor head (10), a set of one or more proximate orifices (14), a set of one or more remote orifices (16 & 33), and a remote end (bottom of metering pipe 12), the metering pipe (12) sized to be positioned within the metering pipe (12) opening such that the intermediate plate member (20) is disposed intermediate the distributor head (10) and the remote end along the depth dimension (see Fig. 1, annotated below), the set of one or more proximate orifices (14) being disposed closer to the distributor head (10) along the depth dimension than the set of one or more remote orifices (16 & 33).
WALTER 
    PNG
    media_image1.png
    781
    742
    media_image1.png
    Greyscale
FIG. 1
WALTER differens from the claimed invention where the first peripheral side comprising at least one transfer orifice.
However, WALTER teaches at least one transfer orifice (51) located at a side of the intermediate modular component (2) in order to equalize the pressure and flow though the intermediate modular components (2) of the modular underdrain system (see Figs. 2-3 & 5) (see column 6, line(s) 11-14 “Cutouts 51 at the end of each of the underdrain laterals 2 connect the gas chambers 8 to equalize gas pressure and allow an equal flow of gas throughout all the gas chambers 8.”; and column 6, line(s) 40-46 “Cutout 62, at both ends of underdrain lateral 2 connect the primary chambers 4 of each lateral 2 together to assure equal distribution of water pressure and flow throughout the underdrain. Similarly, the gas chambers 8 of the underdrain laterals 2 are connected together at one end of the laterals 2 by cutouts 64 which equalizes gas pressure and flow throughout the underdrain.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use at least one transfer orifice as taught by WALTER in the first peripheral side of the apparatus of WALTER in order to equalize the pressure and flow rates through each of the modular components of the modular underdrain system. MPEP 2143.G.
Further, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of adding at least one transfer orifice by applying a particular known technique of using a transfer orifice to equalize pressure and flow as taught by WALTER, to a known device (method, or product) that was ready for improvement, the modular under drain system of WALTER, in order to obtain the predictable result of equalizing the pressure and flow rate across the plurality of modular components. MPEP 2143.I.D.
Regarding claim(s) 2, 7, & 12; WALTER teaches the intermediate modular component of claim 1.
WALTER further teaches wherein the second mating portion comprises a tang (see Fig. 1, annotated above).
Regarding claim(s) 3, 8, & 13; WALTER teaches the intermediate modular component of claim 2.
WALTER differens from the claimed invention where the at least one transfer orifice comprises a first transfer orifice and a second transfer orifice, the first transfer orifice and the second transfer orifice being offset along the depth dimension.
However, WALTER teaches at least one transfer orifice comprising a first transfer orifice (62) and a second transfer orifice (34), the first transfer orifice and the second transfer orifice being offset along the depth dimension in order to equalize the pressure and flow though the intermediate modular components (2) of the modular underdrain system (see Fig. 5) (see column 6, line(s) 40-46 “Cutout 62, at both ends of underdrain lateral 2 connect the primary chambers 4 of each lateral 2 together to assure equal distribution of water pressure and flow throughout the underdrain. Similarly, the gas chambers 8 of the underdrain laterals 2 are connected together at one end of the laterals 2 by cutouts 64 which equalizes gas pressure and flow throughout the underdrain.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a first and second transfer orifice offset along the depth dimension as taught by WALTER in the first peripheral side of the apparatus of WALTER in order to equalize the pressure and flow rates through each of the modular components of the modular underdrain system. MPEP 2143.G.
Further, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of adding a first and second transfer orifice offset along the depth dimension by applying a particular known technique of using a first and second transfer orifice offset along the depth dimension to equalize pressure and flow as taught by WALTER, to a known device (method, or product) that was ready for improvement, the modular under drain system of WALTER, in order to obtain the predictable result of equalizing the pressure and flow rate across the plurality of modular components. MPEP 2143.I.D.
Regarding claim(s) 4, 9, & 14, WALTER teaches the intermediate modular component of claim 3.
WALTER further teaches wherein the set of one or more remote orifices (16 & 33) comprises a remote end orifice disposed at the remote end of the metering pipe (12), the remote end of the metering pipe (12) comprising an end of the metering pipe (12) most remote from the distributor head (10) (see Fig. 1, remote orifice 33).
Claim(s) 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALTER, in further view of US Patent No. US 5089147 A to Ross.
Regarding claim(s) 5, 10, & 15, WALTER teaches the modular underdrain system of claim 4.
WALTER is silent as to where a hold down member for engaging with the intermediate modular component to retain the intermediate modular component in a desired location.
However, Ross teaches a hold down member (22) for engaging with the intermediate modular component (12) to retain the intermediate modular component in a desired location (see column 3, line(s) 52-56 “An underdrain structure 20 supports the screen 12 while a hold down grating 22 secures the screen 12 in place from above. The grating 22 is held in place by adjustable hold down means 23 secured to tank walls 16.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine modular under drain system of WALTER with a hold down member as taught by Ross, to yield the predictable results of preventing the movement of the modular under drain system during gas backflushing due to the increased floatation of the under drain system. MPEP 2143.A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773